Case 2:20-cv-14309-KMM Document 10 Entered on FLSD Docket 10/29/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 2:20-cv-14309-KMM

  WARD LAWRENCE KENYON, et al.,

         Plaintiffs,
  v.

  SHERIFF DERYL LOAR, et al.,

         Defendants.
                                                  /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon pro se Plaintiff Ward Lawrence Kenyon’s

  Complaint for Violation of Civil Rights “Class Action.” (“Compl.”) (ECF No. 1). The Court

  referred the matter to the Honorable Lisette M. Reid, United States Magistrate Judge, who issued

  a Report and Recommendation recommending that the Complaint be DISMISSED and the case

  CLOSED. (“R&R”) (ECF No. 6). Plaintiff filed objections. (“Objs.”) (ECF No. 9). The matter

  is now ripe for review. As set forth below, the Court ADOPTS the R&R.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

  The Court “must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3). A de novo review is therefore required if a party

  files “a proper, specific objection” to a factual finding contained in the report. Macort v. Prem,

  Inc., 208 F. App’x 781, 784 (11th Cir. 2006). “It is critical that the objection be sufficiently

  specific and not a general objection to the report” to warrant de novo review. Id.

         Plaintiff is a prisoner incarcerated at Indian River County Jail. Compl. at 2. Plaintiff

  alleges that he and other prisoners at the jail have been systematically denied access to the jail’s
Case 2:20-cv-14309-KMM Document 10 Entered on FLSD Docket 10/29/2020 Page 2 of 3




  law library for over a decade. See generally id. Accordingly, Plaintiff brings this action on behalf

  of a class of plaintiffs—presumably his fellow inmates at Indian River County Jail—who have

  been denied access to “an adequate law library and persons trained in the law.” Id. at 23.

         As set forth in the R&R, Magistrate Judge Reid finds that Plaintiff’s Complaint is

  improperly and impermissibly styled as a class action, in violation of Rule 23 of the Federal Rules

  of Civil Procedure. R&R at 3. Specifically, Magistrate Judge Reid finds that because Plaintiff is

  proceeding pro se, he may not bring an action on behalf of his fellow inmates. Id. at 2.

  Accordingly, Magistrate Judge Reid recommends that the Complaint be dismissed without leave

  to amend. Id. at 3. This Court agrees.

         In the Objections, Plaintiff argues that (1) even if his Complaint is deficient, and he does

  not yet have counsel, the Court need not close the case; (2) he only seeks to bring suit on behalf of

  “current” inmates, rather than past and future inmates; (3) a judgment in this case will not subject

  the unnamed Plaintiffs to a bar on future suits by way of res judicata; and (4) if the Court certifies

  his class, “it is unmistakable” that the case would “survive the screening process and not suffer

  any final adjudication.” Objs. at 2–9. In an attempt to circumvent Magistrate Judge Reid’s

  recommendation, Plaintiff also moves for court appointed class counsel and/or referral to the

  volunteer attorney program. (ECF Nos. 7, 8).1

         Plaintiff’s objections do not challenge any of Magistrate Judge Reid’s factual findings, and

  therefore are not “proper, specific objection[s].” Thus, the Court is not required to conduct a de



  1
     “A civil litigant . . . has no absolute constitutional right to the appointment of counsel. The
  appointment of counsel is instead a privilege that is justified only by exceptional circumstances.”
  Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992) (quoting Poole v. Lambert, 819 F.2d 1025,
  1028 (11th Cir. 1987)). Here, the Court does not find any exceptional circumstances that would
  require the appointment of counsel. Accordingly, it is hereby ORDERED AND ADJUDGED that
  Plaintiff’s motions for the Court to appoint class counsel or refer Plaintiff to the volunteer attorney
  program (ECF Nos. 7, 8) are DENIED.
                                                    2
Case 2:20-cv-14309-KMM Document 10 Entered on FLSD Docket 10/29/2020 Page 3 of 3




  novo review. Macort, 208 F. App’x at 784. In any event, Plaintiff’s arguments are inapposite.

  The prohibition against pro se prisoners bringing claims on behalf of their fellow inmates is not

  conditioned on issues of claim preclusion, the likelihood of success on the merits, or the

  definiteness of the purported class. See Bass v. Benton, 408 F. App’x 298, 298–99 (11th Cir.

  2011); Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1187; see also Oxendine v.

  Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (“[I]t is plain error to permit [an] imprisoned litigant

  who is unassisted by counsel to represent his fellow inmates in a class action.”). Accordingly,

  Plaintiff’s objections are unpersuasive.

         UPON CONSIDERATION of the Complaint, the R&R, the pertinent portions of the

  record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

  ADJUDGED that Magistrate Judge Reid’s Report and Recommendation (ECF No. 6) is

  ADOPTED and Plaintiff’s Complaint (ECF No. 1) is DISMISSED. The Clerk of Court is

  instructed to CLOSE this case. All pending motions, if any, are DENIED AS MOOT.

                                                              29th day of October, 2020.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____




                                                     K
                                                     K. MICHAEL MOORE
                                                     CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                    3
